EXHIBIT 1
                                                                 1
1                    UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF TEXAS
2                         SHERMAN DIVISION

3    MOBILITY WORKX, LLC           :      DOCKET NO. 4:17CV872
                                   :
4    VS.                           :      SHERMAN, TEXAS
                                   :      NOVEMBER 17, 2020
5    VERIZON COMMUNICATIONS, ET AL :      9:30 A.M.

6                       TELEPHONE CONFERENCE
                BEFORE THE HONORABLE AMOS L. MAZZANT,
7                   UNITED STATES DISTRICT JUDGE

8    APPEARANCES (BY TELEPHONE):

9    FOR THE PLAINTIFF:            MR. MICHAEL MACHAT
                                   MACHAT & ASSOCIATES
10                                 8730 W. SUNSET BOULEVARD
                                   SUITE 250
11                                 WEST HOLLYWOOD, CA 90069

12                                 MR. DAVID RANDALL
                                   HACKLER DAGHIGHIAN
13                                 10250 CONSTELLATION BLVD.
                                   SUITE 2500
14                                 LOS ANGELES, CA   90067

15   FOR THE DEFENDANT:            MR. ROSS RITTER BARTON
                                   ALSTON & BIRD
16                                 101 S. TRYON STREET
                                   SUITE 4000
17                                 CHARLOTTE, NC 28280

18                                 MS. NATALIE C. CLAYTON
                                   ALSTON & BIRD
19                                 90 PARK AVENUE
                                   NEW YORK, NY 10016
20
                                   MS. BUIKOA T. LANDIS-AINA
21                                 MR. MICHAEL HOLDEN
                                   ASSISTANT GENERAL COUNSEL
22                                 VERIZON
                                   1320 N. COURTHOUSE ROAD
23                                 NINTH FLOOR
                                   ARLINGTON, VA 22201
24

25
                                                                  2
1    COURT REPORTER:               MS. JAN MASON
                                   OFFICIAL REPORTER
2                                  101 E. PECAN #110
                                   SHERMAN, TEXAS 75090
3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24   PROCEEDINGS REPORTED BY MECHANICAL STENOGRAPHY, TRANSCRIPT

25   PRODUCED BY COMPUTER-AIDED TRANSCRIPTION.
                                                                       3
1               THE COURT:   Okay.   This is Judge Mazzant.   We're

2    going to go off the record, and then we'll go back on the

3    record here in a few minutes.

4                         (Off the record discussion.

5               THE COURT:   Okay.   So we're on the record now, and

6    I've indicated to the parties that I'm going to sua sponte --

7    in an off the record conversation, that I'm going to go ahead

8    and sua sponte grant a continuance.

9         And let me ask, I know in the off-the-record

10   conversation the Plaintiff said they hoped we could do it

11   within the next few months.     Let me do this.   I'm already

12   booked up, but I will make an accommodation.      If I have to

13   double book and put y'all first, I certainly will, because

14   I'm trying to figure out what's going to happen on the

15   ResMan case, and I'll know better when I talk to the

16   attorneys this afternoon.

17        But as of now, I am planning on resuming trials in

18   January.   I'll re-evaluate when we get past the holidays,

19   but I'm going to put a pause on all my trials through the

20   end of December.   So I can't give you a trial date today,

21   but I can get back in touch with everybody in the next week

22   or so.

23        What I promise you is I'm not planning on -- I was

24   hoping to get it done in the next -- well, January or

25   February, but I just have to see and look at my overall
                                                                      4
1    docket, and I'll get back to y'all as soon as -- as soon as

2    I look at my January trials on some possible dates.

3         Any comments or anything that Mobility Workx wants to

4    make today or anything else you want to say?

5              MR. MACHAT:    Your Honor, I have -- this is Michael

6    Machat speaking for Mobility Workx.

7         So just to be clear, it sounds like it's possible we

8    could have a new date of -- are we talking about January or

9    February or more like March or April?   I'm just not clear on

10   that.

11             THE COURT:    Well, what I'm saying is I'm not clear

12   yet either what I'm going to -- my goal is to try to get you

13   reset within January or February is my hope.   I'm already

14   booked up with trials, so because I'm bumping you from my

15   December docket, I'm willing to put y'all -- double book cases

16   and have you be the first case.    But I haven't met with my

17   staff to look at all the dates that are possible.

18        And I'm also trying to figure out -- just to be open

19   and candid, until I have my conference call with my ResMan

20   case, because they want to come back in January to finish

21   the case, so I need to see what I can do with that case

22   first, and I won't know that for sure until I talk to the

23   attorneys this afternoon.    Once that piece of the puzzle

24   gets settled, then I'll get back and meet with my staff and

25   get back to y'all and try to find a mutually convenient date
                                                                          5
1    for both sides.

2              MR. MACHAT:    Your Honor --

3              MR. BARTON:    Your Honor --

4              THE COURT:    I'm sorry.   Go ahead.   I'm not sure who's

5    trying to speak there.

6              MR. MACHAT:    Okay.    This is Michael Machat from

7    Mobility again.

8         I also wanted to ask about the -- we have a Pretrial

9    Conference set for Friday.      I assume that's taken off

10   calendar, and when would that be rescheduled?

11             THE COURT:    Yeah, I mean, my view -- I mean, we can

12   do one of two things.    The reason why I scheduled this early in

13   the week is I was trying to prevent y'all from doing

14   unnecessary work.   But also, if you want to proceed with it via

15   telephone, we can certainly take up any matters you want to

16   take up and do the pretrial, or we can do it closer to the

17   trial date.   I'll leave that up to -- it doesn't matter to me.

18        But I did want to give you the option of us postponing

19   that until closer to trial if you didn't want to proceed.

20   That's the reason why I called this conference, is I didn't

21   want y'all to waste any time that wasn't necessary.

22        Mr. Machat, do you have any opinion on that?

23             MR. MACHAT:    Yes.    Mobility would prefer to postpone

24   the pretrial date as well, Your Honor.

25             THE COURT:    Okay.    I don't have a problem with that.
                                                                       6
1    And let me just hear from defense.

2              MR. BARTON:   Sure.   Your Honor, this is Ross Barton

3    from Alston & Bird on behalf of Verizon.

4         There's a couple of things I wanted to note.   I guess

5    on the pretrial first, we think it would probably be better

6    to proceed on that, and the reason is there's some fairly

7    significant issues that remain outstanding that I think if

8    we put them off until the next trial will happen, it -- you

9    know, we end up preparing witnesses for directs and crosses

10   that never happen.   And the sooner we get rulings on some of

11   those issues, I think it will result in a better and cleaner

12   presentation of evidence.   So our view is probably it makes

13   the most sense for the parties to go ahead and have that

14   Pretrial Conference.

15        But, you know, in terms of when the scheduling would

16   occur, Your Honor, I think you had mentioned giving us some

17   potential dates.   I think that would be very helpful,

18   because obviously we have to coordinate with a bunch of

19   witnesses.   And to the extent that the Court is able to give

20   us a couple of dates so we can go back and talk to our

21   witnesses and see which of those work, that would, I think,

22   make it a lot easier for everybody, all the witnesses as

23   well.

24        But the other thing I just wanted to bring up with Your

25   Honor is we have a -- at least the reports are that a
                                                                      7
1    vaccine is probably on the way.     I know there was good news

2    from Moderna this week and we heard some news last week from

3    one of the other pharmaceutical companies.

4          So, you know, like I mentioned, we do have some folks

5    on our team that have some family members they're taking

6    care of that are, frankly, going through chemotherapy, so

7    very immune compromised.

8          And, you know, our preference is -- it's not that far

9    off to say, hey, let's do it in late February, maybe March,

10   spring time, because that -- it seems like that's when the

11   rates go down generally, and also the possibility of a

12   vaccine out there.

13         So I know we had discussed with Mobility Workx in

14   advance of this hearing the possibility that the Court might

15   want to change the schedule, because I know they had

16   expressed an openness to possibly moving it to late

17   February, early March, and I -- I would respectfully request

18   that you consider that, just in view of what we have going

19   on.

20              THE COURT:    Mr. Machat, I assume you have no

21   objection if the Court looks to more of February, March, April

22   kind of timeframe?

23              MR. MACHAT:    That -- that's correct, Your Honor.

24              THE COURT:    Okay.

25              MR. MACHAT:    We also prefer the certainty of knowing,
                                                                         8
1    so this way everyone can get prepared in advance.       We have a

2    couple of university professors that will need to make

3    arrangements with their classes, so that would be -- that would

4    be helpful.

5         Also, with respect to the pretrial, discussing a

6    potential motion in limine, that was one of the reasons why

7    we thought maybe that -- if we could have it heard all at

8    once.   But, for example, if a trial date was going to be

9    postponed to, say, March, if we had a pretrial say middle of

10   January, then that would still give plenty of time for

11   everyone to get their witnesses prepared and not

12   unnecessarily prepare witnesses, but in the mean time, turn

13   out some motions in limine as well.

14              THE COURT:    Mr. Barton, what about that?   What if I

15   try to find you a date in the spring, if we just come back and

16   do the Pretrial Conference mid January or something?      And

17   we can do it by telephone, depending on how things are.       But

18   would you -- is that soon enough to resolve any of these

19   outstanding issues you're concerned about?

20              MR. BARTON:    Ross Barton, Your Honor.

21        I think, to a degree, it depends on your schedule.       You

22   know, we have the Friday time set aside.    That's why I was

23   suggesting we go ahead and proceed with it then.     And if

24   there are kind of smaller issues we need to take up, we can

25   take those up later.
                                                                      9
1         You know, some of the issues that remain outstanding

2    are whether willfulness is in the case, whether doctrine of

3    equivalents is in the case, whether -- you know, what

4    accused products are in the case.

5         You know, to the extent Your Honor has to issue a

6    written order or would like to, after the hearing, you know,

7    that can take some time, and I just don't know what your

8    schedule looks like.    That's why I was proposing we go ahead

9    with it while we had the time set aside.

10        But if Your Honor thinks you'll be able to get to those

11   issues, you know, knowing your schedule and what you have

12   lined up in January, you know, the sooner the better, I

13   think, but that could work as well.

14             THE COURT:    And I don't think that will be a problem.

15   I do have -- I don't always have a patent dedicated clerk, but

16   I do and she's great.    And she's actually going to the Fed

17   Circuit to clerk after clerking for me.

18        So I don't think that will be a problem to issue a

19   written decision and get it done relatively quickly after

20   the Pretrial Conference, if we do it sometime in January.

21        So if we're looking at like a March trial date, why

22   don't we just put off the Pretrial Conference.   It's -- it

23   will help the Court primarily too, because everyone else is

24   teleworking, in terms of me trying to prepare for it and

25   talk to my lawyer and everything.   It will be easier to do
                                                                        10
1    that in person later.

2         But I promise you we'll get decisions within a couple

3    of weeks after the Pretrial Conference, if we have to issue

4    a written decision.    You may get oral decisions.   I'm not

5    sure yet until -- I haven't looked at the materials.

6         So here's what I'll do is I will get with my staff and

7    see about giving y'all some proposed dates for the spring

8    and then we'll figure it out from there and set a Pretrial

9    Conference sometime in January.     Okay?

10             MR. BARTON:    Sure, Your Honor.   This is Ross Barton.

11        Your Honor, I'll note that our client, at least, is

12   unavailable the first ten days of the month of January.

13   Just putting that on your radar, but obviously we'll look

14   for your order and the scheduling.

15             THE COURT:    Okay.   Again, I'll try to accommodate

16   everyone as I can.    I will make a note of that and not do it

17   the first ten days of January.

18        Okay.   Anything else I can do for you today?    For

19   Mobility Workx, Mr. Machat?

20             MR. MACHAT:    No, nothing.   Nothing, Your Honor.

21   Thank you.

22             THE COURT:    Anything else for the defense, Mr.

23   Barton?

24             MR. BARTON:    No, sir, Your Honor.

25             THE COURT:    Okay.   Well, very good.   Sorry for the
                                                                     11
1    inconvenience and having to move your trial, but just with

2    everything that's happening, I don't -- I feel like I need to

3    do that to at least temporarily suspend things.

4         So I hope everyone stays safe and we'll be back in

5    touch on getting a new trial date as well as a Pretrial

6    Conference date.   And I hope everyone has a nice holiday.

7              MR. MACHAT:   Thank you, Your Honor.

8              MR. BARTON:   Thank you, Your Honor.

9

10

11

12

13

14

15

16

17

18

19

20   I certify that the foregoing is a correct transcript from

21   the record of proceedings in the above-entitled matter.

22

23   ________________________         ________________________
     Jan Mason                        Date
24

25
